OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note – Interview Summary
The Examiner notes that an Interview Summary of the interview conducted 08 July 2021 with Attorney of Record Alexander Zumbulyadis is included herewith. Please see the summary for the details regarding the substance of interview. 

Response to Amendment
The Amendment filed 24 May 2021 has been entered. Claim 1 remains pending and has been examined on the merits. 
The amendment to claim 1 has overcome the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Merical in view of Naruse. As such, the aforesaid rejection has been withdrawn. However, it is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims, in view of an alternative interpretation of the disclosure/teachings of Merical.
Further, it is noted that the amendments to the claims have necessitated the following rejections under 35 U.S.C. 112(a) and 112(b). It is noted that the 112(b) rejection is set forth preceding the 112(a) to help illustrate/clarify the 112(a) rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it is noted that claim 1 recites a container “consisting of: a first gas barrier multilayer film consisting of a first gas barrier layer and a first heat-sealable layer; and a second gas barrier multilayer film consisting of a second gas barrier layer and a second heat-sealable layer”, where the respective heat-sealable layers are heat-sealed to one another (around periphery) to form a bag. The use of ‘consisting of’ to limit the container and both multilayer films serves to limit said container such that no other layers, i.e., coatings; films; sheets; layers; plies; are to be present in or on the first gas barrier multilayer film and second gas barrier multilayer film (see MPEP 2111.03(II)). 
However, the last indentation of claim 1 recites “the first and second gas-barrier layers each comprise a gas-barrier coated film obtained by a method comprising coating and drying a gas-barrier composition obtained by hydrolysis and polycondensation of alkoxide and water-soluble polymer, by a sol-gel method, in the presence of a sol-gel catalyst, an acid, water, and an organic solvent”. In this limitation, the use of the transitional phrase ‘comprise’, in combination with the phrase ‘gas-barrier coated film’, renders the claim indefinite in view of the ‘consisting of’ language set forth above. It is unclear whether the gas-barrier coated film coats (i.e., forms another layer directly on the first and second gas barrier layers. 
For examination on the merits, in view of the foregoing, the Examiner is interpreting claim 1 according to the latter, that is, where the gas-barrier coated film is the material composition which defines the respective first and second gas barrier layers of the first and second gas barrier multilayer films, where the first gas barrier multilayer film consists of the aforesaid first gas barrier layer and the first heat-sealable layer, and the second gas barrier multilayer film consists of the aforesaid second gas barrier layer and the second heat-sealable layer. In other words, the Examiner is interpreting claim 1 where the gas-barrier coated film (polycondensation product of alkoxide and water-soluble polymer) is disposed on the first and second heat-sealable layers, respectively, as the first and second gas barrier layers. 
In order to overcome the indefiniteness issue, the Examiner suggests amending the claim to properly define the material composition of the first gas barrier layer and second gas barrier layer, giving particular attention to the use of the transitional phrase ‘consisting of’ followed by additional transitional phrases. 
Appropriate action is required.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Regarding claim 1, in view of the foregoing interpretation set forth by the Examiner in the rejection of claim 1 under 35 U.S.C. 112(b), that is: where the first and second gas barrier layers of the respective first and second gas barrier multilayer films are coatings, respectively, which are disposed on the respective first and second heat-sealable layers, formed from hydrolysis and polycondensation of a gas-barrier composition including an alkoxide and a water-soluble polymer, of which is the most logical interpretation of the claim in light of Applicant’s specification, it is noted that Applicant’s specification does not provide written description support for such embodiment. Simply put, Applicant’s specification does not disclose or otherwise teach or suggest that the gas-barrier composition can be formed directly on (i.e., disposed on and in contact with) the first and second heat-sealable layers, respectively; in other words, does not disclose or teach that the gas-barrier composition can constitute the claimed gas barrier layer. 
In reference to Applicant’s published specification US 2016/0221292 (hereinafter “Applicant’s specification”), it is noted that paragraphs [0041-0056] set forth the details at least one side of a film formed from a number of various resins, including (but not limited to) polyolefins such as polyethylene (emphasis added). In particular, [0049] states that a gas-barrier coated film may be provided on the vapor deposition film (emphasis added). [0055] then states that the gas barrier composition is coated on the vapor deposition film and heated to remove the solvent and the alcohol produced by polycondensation reaction, thereby completing the polycondensation reaction and forming a transparent gas-barrier coated film (emphasis added). [0055] further states that contact bondability between the vapor deposition film and the gas-barrier coated film is satisfactory due to bonding between the hydroxyl groups produced by hydrolysis or silanol groups from the silane coupling agent, with hydroxyl groups on the surface of the vapor deposition film. Additionally, all of the Examples [Examples 3, 4, 6, 14, 15, 17] which utilized the gas-barrier coated film are disclosed as having an underlying chemical vapor deposited layer.
As such, Applicant’s specification discloses that when the gas-barrier coated film is utilized, the (first and second) gas barrier layers include at least a layer formed from chemical vapor deposition, such as a silica vapor deposition coating, disposed on the layer immediately underlying the gas-barrier coated film, of which may be an optional base film [0043], or may be constituted by the heat-sealable layer itself (the Examiner notes that [0043] provides explicit support for the vapor deposition coating being applied 
Applicant is directed to the rejection of claim 1 under 35 U.S.C. 112(b), set forth above, for the interpretation of claim 1 for examination on the merits. 
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Merical et al. (US 2007/0160789; “Merical”) in view of Naruse et al. (US 2004/0219380; “Naruse”) (both references previously cited).
Regarding claim 1, Merical discloses a multilayer polymeric flexible packaging film (hereinafter “film”) with a desiccant material incorporated within a layer of the film. One of ordinary skill in the art recognizes that a desiccant is a hygroscopic material. The film is formed (heat sealed to another multilayer film) into a package for medical products that are sensitive to the presence of moisture [Abstract; 0025, 0026, 0041, 0063] (hygroscopic packaging container). Merical discloses a multilayer film [represented by Figure 2, instance 100, but not limited thereto/thereby] which comprises a sealant layer [Figure 2, instance 110] (heat-sealable layer). The sealant layer is a polyolefin polymer such as, inter alia, low-density polyethylene (LDPE) and linear low-density polyethylene (LLDPE), of which are polyethylenes [0044], and further comprises a chemical desiccant material that is, inter alia, calcium oxide (CaO) [0045, 0052, 0053] (moisture absorbent). The desiccant is included in the sealant layer in an amount of 1-90 wt.% [0049, 0050], of which overlaps and therefore renders obvious the claimed consisting of one of LDPE or LLDPE set forth above, and the moisture absorbent calcium oxide in an amount of 1-90 wt.%. Merical discloses that the sealant layer has a thickness of from 1 mil to 5 mils (25.4 to 127 µm), of which overlaps and therefore renders prima facie obvious the claimed range of 50 to 200 µm (see MPEP 2144.05(I)). 
Merical discloses that the sealant layer of the multilayer film is heat-sealed in face-to-face contact with the sealant layer of another multilayer film [0041, 0056]. Merical discloses that the sealant layer can include a component that provides a peelable seal when heat sealed to another film [0054].The component in the sealant layer that provides a peelable seal is a resin that is blended with the aforementioned LDPE or LLDPE (or other polyethylenes [0055]), such as, inter alia, polybutene [0054, 0055] (incompatible resin), and is present in the sealant layer in an amount of 3 to 30 wt.% [0055], of which overlaps and therefore renders obvious the claimed range of 10-30 wt.% relative to 70-90 wt.% heat-sealable resin (see MPEP 2144.05(I)). Merical explicitly
Specifically, [0056] of Merical recites “Alternatively, the peelable seal component may not be present in the heat sealant layer, as described above, but may be present in a heat sealable layer of a second film structure that is heat-sealed to the film structure containing the desiccant material. This allows the peelable film component to be present in either the film structure containing the desiccant material or the second film structure that the film structure containing the desiccant material is heat-sealed to”.  As such, Merical discloses a package where a first film comprises a heat sealant layer that consists of the LDPE or LLDPE and a calcium oxide moisture absorbent, and a second film that comprises a heat sealant layer that consists of a polyethylene (e.g., LDPE, LLDPE, MDPE, HDPE) and an incompatible resin that is polybutene, and does not include a moisture absorbent; wherein the first film and second film are laminated together by stacking the respective aforementioned sealant layers and sealing them at the periphery thereof, thus forming said package. 
Merical discloses that the film further comprises a barrier layer that comprises a polymeric film or a metal foil, such as aluminum foil [Figure 2, instance 114; 0051, 0057, 0058] (gas-barrier layer). Further, Merical discloses the package for medical products where two of the disclosed films (multilayer) are heat-sealed together with sealant layers 110 of each film facing each other [Figure 4; 0063], as set forth above. For clarity and to illustrate the rejection, the Examiner has included annotated versions of Merical Figures 2 and 4, shown below. Annotated Figure 2 illustrates a (non-limiting) layer arrangement of the film and annotated Figure 4 illustrates the cross-section of two films heat-sealed together with sealant layers 110 facing each other, the heat seal being formed around the perimeter of the package [0062].


    PNG
    media_image1.png
    398
    1137
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    487
    1261
    media_image2.png
    Greyscale

Merical is silent regarding the barrier layers in both films comprising a gas-barrier coated film obtained by the hydrolysis and polycondensation of alkoxide and water-soluble polymer by a sol-gel method. 
Naruse discloses a gas barrier laminate film comprising a base material film and at least one gas barrier layer obtained by a sol-gel method [Abstract], suitable for use in packaging materials including foodstuffs and drugs [0128]. The gas barrier layer of the laminate is obtained by a sol-gel method [0059], wherein a metal alkoxide and a water soluble polymer are hydrolyzed and polycondensed in the presence of water, organic inter alia, tetramethoxysilane, tetraethoxysilane, tetra-n-propoxysilane, or tetra-n-butoxysilane [0068]. The water soluble polymer is, inter alia, polyvinyl alcohol or ethylene vinyl alcohol [0071]. Naruse teaches that the gas barrier layer obtained by the sol-gel method exhibits superior gas barrier performance in high humidity [0030, 0059]. Naruse also teaches that the gas barrier layer obtained by the sol-gel method can be used as a packaging material [0128], and further, that the base material film upon which the gas barrier layer may be formed from a thermoplastic polymer or a thermosetting polymer.
Merical and Naruse are both directed toward multilayer laminates comprising gas barrier layers, of which exhibit increased resistance to permeation of water vapor (e.g., to protect components). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the package for medical products disclosed by Merical by utilizing the gas-barrier layer obtained by the sol-gel method, taught by Naruse, as the gas barrier layer(s) in the film of the package, in order to have increased the gas-barrier performance of the package, especially in high-humidity environments (of which is a noted concern in Merical).
The package of modified Merical would have comprised the features set forth above where a gas-barrier layer obtained by the aforesaid sol-gel method would have formed the gas barrier layer of the film. Since the films are stacked with heat-sealant layers in contact and laminated at the peripheries to form the package, the outer surface of the package as defined by the gas barrier layer of the first film and the gas barrier layer of the second film would have been formed from the sol-gel gas-barrier. 
Regarding the recitation in claim 1 of the hygroscopic packaging container being a packaging container “for a blood glucose level measuring sensor”, it is noted that said recitation is merely an intended use. Applicant is directed to MPEP 2112.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
The intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further, the prior art structure is capable of performing the intended use. Given that modified Merical discloses the package for medical products sensitive to moisture, of which reads on all of the features recited in present claim 1 set forth above, it is clear that the package for medical products disclosed by Merical would be capable of performing the intended use presently claimed, i.e., capable of containing a blood glucose level measuring sensor within the package, as required in the above cited portion of the MPEP.
Furthermore, regarding the recitation in claim 1 of the container consisting of a first gas barrier multilayer film consisting of a first gas barrier layer and a first heat-sealable layer, and a second gas barrier multilayer film consisting of a second gas barrier layer and a second heat-sealable layer, it is noted that Merical does not explicitly require additional layers other than the foregoing heat-sealable and barrier layers [0051, 0057], and further, teaches that any number of layers may be incorporated into the film structure as may be needed to form a packaging having desired characteristics [0057]. 
Alternatively, even if one of ordinary skill in the art were to interpret the disclosure/teachings of Merical as being limiting such that the aforesaid layers shown above in Figure 2 are required in forming the multilayer film (then turned into the packaging via heat-sealing), in light of (A) [0057] of Merical teaching that any number of layers may be utilized as necessary; that the heat sealant layers may be adhered to the barrier layer with or without an adhesive layer interposed therebetween; and that the film structure may comprise additional layers (emphasis added), and (B) MPEP 2144.04(II)(A), which states that the omission of an element (in this case, an additional layer such as a printed layer or outer abuse layer) and its function (displaying printed information, abrasion or impact resistance) is obvious if the function of the element is not desired, it is the Examiner’s position that it would have been obvious to one of 
In view of the foregoing, all of the limitations of claim 1 are read on by the packaging of modified Merical.

Lastly, it is noted that the claim limitation “a gas-barrier coated film obtained by a method comprising coating and drying a gas-barrier composition obtained by hydrolysis and polycondensation of alkoxide and water-soluble polymer, by a sol-gel method, in the presence of a sol-gel catalyst, an acid, water, and an organic solvent” constitutes a product-by-process limitation, where MPEP 2113 sets forth that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. Further, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. 
In the grounds of rejection under 35 U.S.C. 103 set forth above, the gas-barrier coated film disclosed by Naruse (and utilized as the gas barrier layer(s) in the multilayer . 

Response to Arguments
It is noted that Applicant’s amendments to the claims, of which had not been previously considered by the Examiner, have necessitated the new grounds of rejection presented in this Office Action. However, in order to facilitate compact prosecution, the Examiner has provided a response below to Applicant’s argument.
On pages 4 and 5 of the Remarks filed 24 May 2021, Applicant asserts that the film of Merical includes a number of layers beyond the claimed first and second heat-sealable layers and first and second gas-barrier layers which the first and second gas barrier multilayer films consist of, respectively, and thus, Merical does not teach or suggest the claimed invention. However, this is not found persuasive for at least the reasons set forth above in (paragraphs 35-37) the grounds of rejection under 35 U.S.C. 103. In view thereof, it is the Examiner’s position that Merical does not require the additional number of layers beyond the claimed invention as asserted by Applicant. For this reason, Applicant’s argument is not found persuasive.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.
US 2007/0111005 to Oshita et al. – discloses a gas barrier layered product having a high oxygen barrier regardless of humidity levels, said layered product including a base material and a gas barrier layer stacked thereon, formed from 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-




/MCR/Examiner, Art Unit 1782                         

/AARON AUSTIN/Supervisory Patent Examiner, Art Unit 1782